DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach sequentially directing a discharge from an ionization source onto each of the plurality of discrete spots to sequentially desorb the substrate and/or product from each of the discrete spots and sequentially generate ions of the substrate and/or product from each of the discrete spots that enter a mass spectrometer, and analyzing sequentially the ions of the substrate and/or product from each of the discrete spots in the mass spectrometer to thereby analyze the one or more enzymatic reactions as in independent claim 1, or directing sequentially a discharge from an ionization source onto each of the plurality of discrete spots to sequentially desorb the substrate and/or product from each of the discrete spots and sequentially generate ions of the substrate and/or product from each of the discrete spots that enter a mass spectrometer, obtaining sequentially ion intensities of the ions of the substrate and/or product from each of the discrete spots in the mass spectrometer, as in independent claim 12.
Greving, et al (U.S. Patent 9,460,904 B1) teaches directing an ionization source onto discrete spots of matrix and sample on a substrate and analyzing the desorbed ions in a mass spectrometer, but fails to teach sequentially directing a discharge from an ionization source on to each of the plurality of discrete spots to sequentially desorb sequentially analyze the ions in the mass spectrometer as claimed. Column 22, lines 24-26 disclose sequentially applying matrix and sample to the substrate, but not sequentially irradiating the spots and sequentially analyzing the resulting ions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        26 March 2022